Citation Nr: 1008340	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-13 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for status post myocardial 
infarction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating this 
claim, but finds that additional remand is necessary as the 
RO has failed to sufficiently comply with the terms of the 
Board's March 2008 remand orders.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (a remand by the Board confers upon 
the Veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).

The Board remanded this claim, in part, to obtain records of 
the Veteran's reported hospitalization for coronary artery 
disease (CAD) at the Tucson, Arizona, VA Medical Center 
(VAMC) in June 1989.  See VA Form 10-7131 dated June 6, 1989.  
There is some information of record that the Veteran's VA 
clinical records were transferred to the Phoenix VAMC in June 
1995.  However, there is also information of record that a 
second volume of records may have remained in Tuscon.

Pursuant to the Board's remand, the RO requested from the 
Tuscon VAMC the Veteran's records of hospitalization in June 
1989.  In April 2008, the Tuscon VAMC reported that the 
Veteran's records were transferred to the Phoenix VAMC in 
1995.  No further information was provided.  In particular, 
this facility did not indicate that an exhaustive research of 
hardcopy records was conducted and that no further records 
could be found.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA has constructive notice of VA-generated documents that 
could reasonably be expected to be part of the record, and 
that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.

The Board next notes that the current procedures prescribed 
in 38 C.F.R. § 3.159, as it pertains to federal records, 
require VA to continue efforts to procure the relevant 
records until either the records are received, or until it 
receives specific information that the records sought do not 
exist or that further efforts to obtain them would be futile.

On this record, the Board cannot determine whether the 
Veteran's reported hospitalization records at the Tuscon VAMC 
in June 1989 do not exist or that further efforts to obtain 
them would be futile, particularly in light of claims folder 
notation that the Tuscon VAMC may not have sent all of the 
Veteran's treatment records to the Pheonix VAMC in June 1995.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain copies of all treatment records related 
to the Veteran's hospitalization for coronary 
artery disease at the Tucson, Arizona VAMC in June 
1989.  The RO should also inquire as the existence 
of VA clinical records at the Tuscon and/or Phoenix 
VAMC's since October 1978.  See VA Form 10-7131's 
dated September 1978 and April 1981.  

The RO should specifically inquire as to the 
existence of hardcopy records which still exist at 
the Tuscon VAMC and/or Pheonix VAMC, or any other 
potential custodian of records.

The RO is reminded that it should continue efforts 
to procure the relevant records relating to the 
Veteran's June 1989 VA hospitalization until either 
the records are received, or until it receives 
specific information that the records sought do not 
exist or that further efforts to obtain them would 
be futile.

2.  Thereafter, the RO should forward the Veteran's 
claims folder to a cardiologist for an addendum 
opinion as to the probable onset and etiology of 
the Veteran's coronary artery disease.  Following 
review of the claims folder, the examiner should 
provide an opinion as to whether it is at least as 
likely as not (probability of 50% or greater) that 
the Veteran's coronary artery disease first 
manifested during his periods of service from 
December 1948 to October 1970 or November 1973 to 
October 1977, manifested to a compensable degree 
within one year from his discharge from either 
period of service and/or is causally related to 
event(s) during either period in service?

The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather the weight of medical evidence both for and 
against a conclusion is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner should include a complete explanation 
with his or her opinion based on information 
obtained from review of the record, to include any 
additional VA clinical records obtained as a result 
of this remand.  If additional VA clinical records 
are not obtained, the examiner is requested to 
presume the Veteran's treatment for coronary artery 
disease in June 1989.

3.  Then, readjudicate the Veteran's claim for 
service connection for status post myocardial 
infarction.  If the claim remains denied, the 
Veteran and his representative should be provided a 
supplemental statement of the case and the 
applicable period of time to respond.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

